Citation Nr: 1749808	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Navy from September 1963 to September 1967 and in the U.S. Army from February 2003 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for COPD.

In his July 2011 substantive appeal, the appellant requested a hearing before a Veterans Law Judge in Washington, DC.  Such a hearing was scheduled for April 2015, and the appellant was so notified in March 2015.  In a written communication received in April 2015 before the scheduled hearing, the appellant withdrew his request for a hearing.  Based on the latest correspondence from the appellant, the Board finds that there is no pending hearing request.

The Board considered the claim in May 2015, June 2016, and March 2017, on which occasions it was remanded for additional development. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ failed to substantially comply with the Board's March 2017 remand directives.  As such, an additional remand is necessary before the Board can adjudicate the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, . . . ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

The March 2017 Board remand instructed the AOJ to take appropriate steps to obtain authorizations from the Veteran to associate the claims file with outstanding private treatment records, including records from the University of Virginia Health System and Sentara Healthcare.  On remand, the AOJ sent the Veteran a letter in March 2017 requesting that he complete and return enclosed VA Forms 21-4142 (Authorization to Disclose Information to the Department of Veterans Affairs (VA)) and 21-4142a (General Release for Medical Provider Information to the Department of Veterans Affairs (VA)) in order to associate with the claims file private medical records, to include from the University of Virginia Health System and Sentara Healthcare.  In an April 2017 response, the Veteran submitted a completed VA Form 21-4142 authorizing the release of records to VA, but failed to provide the accompanying VA Form 21-4142a.  The AOJ failed to follow up with the Veteran regarding the missing form and proceeded to readjudicate the claim without the private treatment records.

The Board finds that the foregoing submission by the Veteran evidences a clear intent that VA obtain private treatment records, including records from the University of Virginia Health System and Sentara Healthcare.  As the AOJ failed to indicate to the Veteran that he had failed to submit all the correct documentation to obtain his private treatment records or otherwise offered him the opportunity to remedy the obvious oversight in his April 2017 response, the Board concludes that a remand is necessary.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from March 2017 to the present.  Moreover, notify the Veteran that he must submit a VA Form 21-4142a to authorize any private medical provider, including the University of Virginia Health System and Sentara Healthcare, to disclose and release to VA information on his treatment.  After receiving the completed VA Form 21-4142a from the Veteran, then request those medical records from the private medical providers.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the March 2017 VA examination to review the claims file.  If the March 2017 VA examiner is unavailable, then another appropriate examiner should be requested to review the claims file.  The examiner is asked to review the claims file to become familiar with the pertinent medical history.  If the examiner finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the examiner is to address the following:

 a.  Is any COPD shown or treated at any other time during the claim period (from December 2009 to the present) at least as likely as not (50 percent or greater probability) related to active service?

 b. Is any COPD shown or treated at any time during the claim period (from December 2009 to the present) at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected disabilities?

 c.  Has any COPD shown or treated at any time during the claim period (from December 2009 to the present) at least as likely as not (50 percent or greater probability) been aggravated by the Veteran's service-connected disabilities?  If aggravation is found, provide baseline levels of the COPD prior to aggravation.

Consider all lay and medical evidence, to include any additional private medical records associated with the claims file since the March 2017 VA examination.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).




	(CONTINUED ON NEXT PAGE)
Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2016).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).

